Exhibit 10.29.4

LOAN DOCUMENTS MODIFICATION AGREEMENT

THIS LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is made and
entered into as of the 21st day of July, 2010, by and among PRGX GLOBAL, INC., a
Georgia corporation formerly known as PRG-Schultz International, Inc. (“PRGX”),
PRGX USA, INC., a Georgia corporation formerly known as PRG-Schultz USA, Inc.
(“PRG-USA”) (PRGX and PRG-USA are each individually, a “Borrower”, and
collectively, the “Borrowers”), each of the Subsidiaries of PRGX listed on
Schedule I hereto (each such Subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”), and SUNTRUST BANK, as Administrative Agent, the
sole Lender and Issuing Bank.

BACKGROUND STATEMENT

WHEREAS, Borrowers have entered into that certain Revolving Credit and Term Loan
Agreement, dated as of January 19, 2010 (as may be subsequently amended,
restated, supplemented or otherwise modified from time-to-time, the “Credit
Agreement”; all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement), with the
Administrative Agent, the issuing bank thereunder and the lenders from time to
time party thereto (the “Lenders”); and

WHEREAS, Guarantors and Administrative Agent have entered into that certain
Subsidiary Guaranty Agreement, dated as of January 19, 2010 (as may be
subsequently amended, restated, supplemented or otherwise modified from
time-to-time, the “Subsidiary Guaranty Agreement”); and

WHEREAS, Borrowers and Guarantors have entered into various other instruments,
agreements, documents and writings in connection with the Credit Agreement and
the Subsidiary Guaranty Agreement (as may be subsequently amended, restated,
supplemented or otherwise modified from time-to-time, collectively, the “Loan
Documents”); and

WHEREAS, with the consent described below PRGX and certain of PRGX’s direct and
indirect Subsidiaries have changed their legal names from the names set forth in
the left-hand column of the chart set forth on Exhibit A hereto (the “Prior
Names”) to the respective names set forth opposite the Prior Names in the
right-hand column of the chart set forth on Exhibit A hereto (the “New Names”)
(such name changes referred to herein as the “Name Changes”); and

WHEREAS, Administrative Agent and Lenders have consented to the Name Changes
pursuant to that certain Name Change Consent, dated as of January 19, 2010,
subject to the terms and conditions more specifically set forth therein,
including, without limitation, upon Administrative Agent’s request, to execute
and deliver this Amendment; and

WHEREAS, Borrowers, Guarantors and Administrative Agent have agreed to amend the
Credit Agreement, the Subsidiary Guaranty Agreement and the other Loan Documents
to reflect the Name Changes.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrowers, Guarantors, Administrative Agent,
the sole Lender and Issuing Bank agree as follows:

1. Modification of Credit Agreement, the Subsidiary Guaranty Agreement and Loan
Documents. The Credit Agreement, the Subsidiary Guaranty Agreement and each of
the other Loan Documents are hereby amended, effective as of the date hereof, so
that all references therein to the Prior Names shall refer to the New Names.
Without limiting the generality of clause (i) of the sixth sentence of



--------------------------------------------------------------------------------

Section 1.4 of the Credit Agreement (or any corresponding provision of the
Subsidiary Guaranty Agreement or any other Loan Document), the terms of the Loan
Documents are hereby further amended, effective as of the date hereof, so that
all references therein to the Credit Agreement, the Subsidiary Guaranty
Agreement or any other Loan Document shall refer to Credit Agreement, the
Subsidiary Guaranty Agreement and each other Loan Document as amended herein.

2. Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the Credit Agreement, the Subsidiary
Guaranty Agreement and the other Loan Documents are hereby ratified, affirmed,
and approved. As of the date hereof, Borrowers and Guarantors hereby reaffirm
and restate each and every warranty and representation set forth in any Loan
Document, in each case except to the extent such warranty or representation
expressly relates to an earlier date. In consideration of Administrative Agent
agreeing to the transactions contemplated by this Amendment, Borrowers agree to
pay all reasonable, out-of-pocket costs and expenses of the Administrative Agent
incurred in connection with the preparation and execution of this Amendment and
consummation of the transactions contemplated hereby.

3. No Novation. The parties hereto hereby acknowledge and agree that this
Amendment shall not constitute a novation of the indebtedness evidenced by any
of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as be herein
modified and amended.

4. No Defenses; Release. For purposes of this Paragraph 4, the term “Borrower
Parties” shall mean Borrowers and Guarantors collectively and the term “Lender
Parties” shall mean Administrative Agent, Lenders and Issuing Bank, and shall
include each of their respective predecessors, successors and assigns, and each
past and present, direct and indirect, parent, subsidiary and affiliated entity
of each of the foregoing, and each past and present employee, agent,
attorney-in-fact, attorney-at-law, representative, officer, director,
shareholder, partner and joint venturer of each of the foregoing, and each heir,
executor, administrator, successor and assign of each of the foregoing;
references in this paragraph to “any” of such parties shall be deemed to mean
“any one or more” of such parties; and references in this sentence to “each of
the foregoing” shall mean and refer cumulatively to each party referred to in
this sentence up to the point of such reference. Each Borrower and each
Guarantor hereby acknowledges, represents and agrees: that, as of the date
hereof, Borrowers and Guarantors have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Credit Agreement, the Subsidiary Guaranty Agreement, the other Loan
Documents or the Obligations, or with respect to any other documents or
instruments now or heretofore evidencing, securing or in any way relating to the
Obligations (all of said defenses, setoffs, claims, counterclaims or causes of
action being hereinafter referred to as “Loan Related Claims”); that, to the
extent that Borrowers or Guarantors may be deemed to have any Loan Related
Claims as of the date hereof, Borrowers and Guarantors do hereby expressly
waive, release and relinquish any and all such Loan Related Claims, whether or
not known to or suspected by Borrowers and Guarantors; that Borrowers and
Guarantors shall not institute or cause to be instituted any legal action or
proceeding of any kind based upon any Loan Related Claims; and that Borrowers
and Guarantors shall indemnify, hold harmless and defend all Lender Parties from
and against any and all Loan Related Claims and any and all losses, damages,
liabilities and related reasonable expenses (including reasonable fees, charges
and disbursements of any counsel for any Lender Parties) suffered or incurred by
any Lender Parties as a result of any assertion or allegation by any Borrower
Parties of any Loan Related Claims or as a result of any legal action related
thereto, provided that such indemnity shall not , as to any Lender Parties, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Lender Parties or (ii) a claim brought by any
Borrower or Guarantor against any Lender Parties for breach in bad faith of such
Lender Parties’ obligations under any

 

2



--------------------------------------------------------------------------------

Loan Document. Notwithstanding the foregoing provisions of this Paragraph 4,
Borrowers and Guarantors make no such releases, representations, warranties,
standstills or agreements with respect to any future Loan Related Claims.

5. No Waiver or Implication. Borrowers and Guarantors hereby agree that nothing
herein shall constitute a waiver by Administrative Agent or any Lender of any
default, whether known or unknown, which may now exist under the Credit
Agreement, the Subsidiary Guaranty Agreement or any other Loan Document.
Borrowers and Guarantors hereby further agree that no action, inaction or
agreement by Administrative Agent or any Lender, including, without limitation,
any extension, indulgence, waiver, consent or agreement of modification which
may have occurred or have been granted or entered into (or which is now
occurring or is being granted or entered into hereunder or otherwise) with
respect to nonpayment of the Loans or any portion thereof, or with respect to
matters involving security for the Loans, or with respect to any other matter
relating to the Loans, shall require or imply any future extension, indulgence,
waiver, consent or agreement by Administrative Agent or any Lender. Borrowers
and Guarantors hereby acknowledge and agree that Administrative Agent has made
no agreement, and is in no way obligated, to grant any future extension,
indulgence, waiver or consent with respect to the Loans or any matter relating
to the Loans.

6. No Release of Collateral. Borrowers and Guarantors further acknowledge and
agree that this Amendment shall in no way occasion a release of any collateral
held by Administrative Agent as security to or for the Loans, and that all
collateral held by Administrative Agent as security to or for the Loans shall
continue to secure the Loans.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original hereof and submissible into evidence
and all of which together shall constitute one instrument.

8. Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Guarantors, Administrative Agent, Lenders, Issuing Bank
and their respective heirs, successors and assigns, whether voluntary by act of
the parties or involuntary by operation of law.

10. Miscellaneous. Notwithstanding anything to the contrary contained in this
Amendment, it is understood and agreed that the amendment of the various Loan
Documents in this one Amendment is being done as a matter of administrative
convenience only, and does not make any party to this Amendment also a party to
any respective Loan Document unless a party thereto other than by virtue of this
Amendment. Without limiting the generality of the foregoing, and for avoidance
of doubt, no consent of any party to this Amendment shall be required in
connection with any further amendment, supplement or other modification to any
such respective Loan Document, or to any waiver thereunder, unless such consent
is otherwise required pursuant to the terms of such respective Loan Document
(after giving effect to the preceding sentence).

(Signatures on following page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.

 

PRGX GLOBAL, INC., a Georgia corporation, formerly known as PRG-Schultz
International, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX USA, INC., a Georgia corporation, formerly known as PRG-Schultz USA, Inc.
By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief Financial Officer &
Treasurer   [CORPORATE SEAL]

 

PRGDS, LLC, a Georgia limited liability company By:   /s/ Robert B. Lee   (SEAL)
Name:   Robert B. Lee   Title:   Chief Financial Officer & Treasurer  

 

PRGFS, INC., a Delaware corporation By:   /s/ Robert B. Lee Name:   Robert B.
Lee Title:   Chief Financial Officer   [CORPORATE SEAL]

(Signatures continue on following page)



--------------------------------------------------------------------------------

PRG INTERNATIONAL, INC., a Georgia corporation By:   /s/ Robert B. Lee Name:  
Robert B. Lee Title:   Chief Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGTS, LLC, a Georgia limited liability company By:   /s/ Robert B. Lee   (SEAL)
Name:   Robert B. Lee   Title:   Chief Financial Officer & Treasurer  

 

PRGX ASIA, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Asia, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX AUSTRALIA, INC., a Georgia corporation, formerly known as PRG-Schultz
Australia, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

(Signatures continue on following page)



--------------------------------------------------------------------------------

PRGX BELGIUM, INC., a Georgia corporation, formerly known as PRG-Schultz
Belgium, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX BRASIL, LLC, a Georgia limited liability company, formerly known as
PRG-Schultz Brasil, LLC By:   /s/ Robert B. Lee   (SEAL) Name:   Robert B. Lee  
Title:   Chief Financial Officer & Treasurer  

 

PRGX CANADA, LLC, a Georgia limited liability company, formerly known as
PRG-Schultz Canada, LLC By:   /s/ Robert B. Lee   (SEAL) Name:   Robert B. Lee  
Title:   Chief Financial Officer, Treasurer & Controller  

 

PRGX EUROPE, INC., a Georgia corporation, formerly known as PRG-Schultz Europe,
Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief Financial
Officer & Treasurer   [CORPORATE SEAL]

(Signatures continue on following page)

 



--------------------------------------------------------------------------------

PRGX FRANCE, INC., a Georgia corporation, formerly known as PRG-Schultz France,
Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief Financial
Officer & Treasurer   [CORPORATE SEAL]

 

PRGX GERMANY, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Germany, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX MEXICO, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Mexico, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

(Signatures continue on following page)



--------------------------------------------------------------------------------

PRGX NETHERLANDS, INC., a Georgia corporation, formerly known as The Profit
Recovery Group Netherlands, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee
Title:   Chief Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX NEW ZEALAND, INC., a Georgia corporation, formerly known as The Profit
Recovery Group New Zealand, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee
Title:   Chief Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX PORTUGAL, INC., a Georgia corporation, formerly known as PRG-Schultz
Portugal, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

(Signatures continue on following page)



--------------------------------------------------------------------------------

PRGX SCANDINAVIA, INC., a Georgia corporation, formerly known as PRG-Schultz
Scandinavia, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX SPAIN, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Spain, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX SWITZERLAND, INC., a Georgia corporation, formerly known as PRG-Schultz
Switzerland, Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief
Financial Officer & Treasurer   [CORPORATE SEAL]

 

PRGX TEXAS, INC., a Texas corporation, formerly known as HS&A Acquisition – UK,
Inc. By:   /s/ Robert B. Lee Name:   Robert B. Lee Title:   Chief Financial
Officer & Treasurer   [CORPORATE SEAL]

(Signatures continue on following page)



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, the sole Lender and Issuing Bank By:  
/s/ D. Scott Cathcart Name:   D. Scott Cathcart Title:   First Vice President

(End of signatures)



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARIES

 

1. PRGDS, LLC, a Georgia limited liability company

 

2. PRGFS, Inc., a Delaware corporation

 

3. PRG International, Inc., a Georgia corporation

 

4. PRGTS, LLC, a Georgia limited liability company

 

5. PRGX Asia, Inc., a Georgia corporation, formerly known as The Profit Recovery
Group Asia, Inc.

 

6. PRGX Australia, Inc., a Georgia corporation, formerly known as PRG-Schultz
Australia, Inc.

 

7. PRGX Belgium, Inc., a Georgia corporation, formerly known as PRG-Schultz
Belgium, Inc.

 

8. PRGX Brasil, LLC, a Georgia limited liability company, formerly known as
PRG-Schultz Brasil, LLC

 

9. PRGX Canada, LLC, a Georgia limited liability company, formerly known as
PRG-Schultz Canada, LLC

 

10. PRGX Europe, Inc., a Georgia corporation, formerly known as PRG-Schultz
Europe, Inc.

 

11. PRGX France, Inc., a Georgia corporation, formerly known as PRG-Schultz
France, Inc.

 

12. PRGX Germany, Inc., a Georgia corporation, formerly known as The Profit
Recovery Group Germany, Inc.

 

13. PRGX Mexico, Inc., a Georgia corporation, formerly known as The Profit
Recovery Group Mexico, Inc.

 

14. PRGX Netherlands, Inc., a Georgia corporation, formerly known as The Profit
Recovery Group Netherlands, Inc.

 

15. PRGX New Zealand, Inc., a Georgia corporation, formerly known as The Profit
Recovery Group New Zealand, Inc.

 

16. PRGX Portugal, Inc., a Georgia corporation, formerly known as PRG-Schultz
Portugal, Inc.

 

17. PRGX Scandinavia, Inc., a Georgia corporation, formerly known as PRG-Schultz
Scandinavia, Inc.

 

18. PRGX Spain, Inc., a Georgia corporation, formerly known as The Profit
Recovery Group Spain, Inc.

 

19. PRGX Switzerland, Inc., a Georgia corporation, formerly known as PRG-Schultz
Switzerland, Inc.

 

20. PRGX Texas, Inc., a Texas corporation, formerly known as HS&A Acquisition –
UK, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

NAME CHANGES

 

Prior Names

  

New Names

PRG-Schultz International, Inc.    PRGX Global, Inc. PRG-Schultz USA, Inc.   
PRGX USA, Inc. The Profit Recovery Group Asia, Inc.    PRGX Asia, Inc.
PRG-Schultz Australia, Inc.    PRGX Australia, Inc. PRG-Schultz Belgium, Inc.   
PRGX Belgium, Inc. PRG-Schultz Brasil, LLC    PRGX Brasil, LLC PRG-Schultz
Canada, LLC    PRGX Canada, LLC PRG-Schultz Europe, Inc.    PRGX Europe, Inc.
PRG-Schultz France, Inc.    PRGX France, Inc. The Profit Recovery Group Germany,
Inc.    PRGX Germany, Inc. The Profit Recovery Group Mexico, Inc.    PRGX
Mexico, Inc. The Profit Recovery Group Netherlands, Inc.    PRGX Netherlands,
Inc. The Profit Recovery Group New Zealand, Inc.    PRGX New Zealand, Inc.
PRG-Schultz Portugal, Inc.    PRGX Portugal, Inc. PRG-Schultz Scandinavia, Inc.
   PRGX Scandinavia, Inc. The Profit Recovery Group Spain, Inc.    PRGX Spain,
Inc. PRG-Schultz Switzerland, Inc.    PRGX Switzerland, Inc. HS&A Acquisition –
UK, Inc.    PRGX Texas, Inc.